Title: To George Washington from Major General Philip Schuyler, 17 August 1777
From: Schuyler, Philip
To: Washington, George



Fort’s five Miles below Stilwater [N.Y.]August 17th 1777.
Dear Sir

Last Evening I received a Letter from Mr Petry, Chairman of a Committee, in Tryon County inclosing a Letter from Sir John Johnson and others, to the Inhabitants of Tryon County, and one from two Militia Officers taken prisoners by the Enemy in the Action with General Herkimer; Copies whereof I do myself the Honor to inclose. These were taken from Butler, together with a verbatim Copy of General Burgoyne’s

Proclamation issued by the commanding Officer in the British Camp before Fort Stanwix on the 10th Instant; which is headed as follows “By Barry St Leger Esqr. Commander in Chief of a chosen Body of Troops from the grand Army as well as an extensive Corps of Indian Allies from all the Nations &c. &c.”
From the Contents of these papers, and Butler’s Declaration that his Business lay with Individuals and that he did not enquire for any Officer either civil or military, I could not consider him as a Flag and have therefore ordered General Arnold to send him and the party with him prisoners to Albany—I hope this Step will meet your Excellency’s Approbation.
General Arnold, in a Letter of the 15th Instant from Schenectady, observes “The last Intelligence from Fort Schuyler was by Colonel Willett, who left it on Saturday last, and says, at that Time only one Man had been killed in the Fort, and seven wounded—The whole were in high Spirits and determined to defend it until the last Extremity—In the last action with the Militia, and by a Sally of two hundred Men from the Fort the Enemy acknowledge to have lost three hundred and fifty Men, with all their Baggage at an Encampment near the Fort from which our people drove them—Our Loss of Militia is said to be one hundred and sixty, killed wounded and missing—By a Return found among the Enemies Baggage, it appears their whole Force was about fourteen hundred Men Vizt British Troops two hundred German Rifles eighty, Royal Yorkers three hundred & eighty, Rangers seventy, Canadians fifty, Artillery twenty, Indians six hundred.” I trust General Arnold’s Forces when joined by the Militia of Tryon County will considerably exceed that of the Enemy.
Your Favor of the 10th Instant came to Hand Yesterday—From its Contents it appears that your Excellency either believes that I am already relieved by some Officer, whom you may have sent, or that I ought to have left the Command to the next senior Officer—I have given my Reason for continuing with the Army until relieved, in a former Letter, and I hope they may prove satisfactory.
General Burgoyne is advanced to Saratoga seventeen Miles from hence—Very few Militia have as yet joined us, nor can I learn that there are many on the Way up. I am Dear Sir with great Esteem and Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

